214 F.2d 352
CARNATION COMPANY, Appellant,v.UNITED STATES of America.
No. 14953.
United States Court of Appeals Eighth Circuit.
June 8, 1954.

1
Appeal from the United States District Court for the Western District of Missouri.


2
Byron Spencer, Joseph J. Kelly, Jr., and Spencer, Fane, Britt & Browne, Kansas City, Mo., for appellant.


3
Warren E. Burger, Asst. Atty. Gen., Paul A. Sweeney, Chief, Appellate Section, Dept. of Justice, Morton Hollander, Atty., Dept. of Justice, Washington, D. C., and Edward L. Scheufler, U. S. Atty., Kansas City, Mo., for appellee.


4
Appeal from District Court dismissed, on motion of appellant.